TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00745-CV


In re Matthew Whitman





ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


O R D E R
PER CURIAM
	Relator Matthew Whitman filed a petition for writ of habeas corpus on November 29,
2007.  This Court denied his petition on December 1, and on December 11, Whitman filed a motion
for rehearing.  On December 12, we requested a response from the real party in interest.  She has
informed this Court that she has not received copies of the petition or motion for rehearing, and
therefore will need an extension of time to file her response. 
	We will grant an extension of time for the real party in interest to file a response.  The
response will be due in this Court by 12:00 p.m. on January 5, 2007.  Pending our receipt of that
response, we will allow Whitman's release on bond.  If a $5,000 bond is posted, Whitman will be
released from custody pending our consideration of the merits.  See Tex. R. App. P. 52.10(b).
	It is ordered December 20, 2006.

Before Chief Justice Law, Justices Puryear and Waldrop